   Case 1:17-cv-01030-PGG-DCF Document 146 Filed 01/07/19 Page 1 of 1

                                                     USDCSDNY
                                                     DOCUMENT
UNITED STATES DISTRICT COURT
                                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                     DOC#: - - - t - - ' l r - - - - - -
                                                                        1l_1_1_ __
                                                     DATE FILED: ___,f-/_,_
STARR SURPLUS LINES INSURANCE
COMPANY and HOUSTON CASUALTY
COMPANY,

                          Plaintiffs,                           ORDER

            - against -                                    17 Civ. 1030 (PGG)

CRF FROZEN FOODS, LLC,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that a conference in this action will be held on Thursday,

January 31, 2019 at 10:00 a.m. in Courtroom 705 of the Thurgood Marshall United States

Courthouse, 40 Foley Square, New York, New York.



Dated: New York, New York
       January_fj..,
                  2019


                                                 SO ORDERED.



                                                 Paul itr.Gardephe
                                                 United States District Judge
